Citation Nr: 1435619	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-27 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for a breathing disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from June 2006 through October 2007; in addition the Veteran had five months of unverified active service or active duty for training, and almost 10 years of prior inactive service prior to his June 2006 induction into active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's current hearing acuity, as measured on audiometry, does not meet the definition of a hearing loss disability for which service connection may be granted.  

2.  The Veteran is currently treated for shortness of breath, diagnosed as asthma, first reported approximately two weeks after his service discharge.
 
3.  The Veteran's mechanical low back pain is not a chronic disability for which service connection may be granted.  

4.  The presumption of soundness at entry is not applicable to left shoulder pain treated prior to the Veteran's June 2006 induction.

5.  The sole evidence that the Veteran's left shoulder disability was permanently aggravated during his service is the lay evidence provided by the Veteran, with significant evidence against this finding.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a breathing disability, for which a current diagnosis of asthma is assigned, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hearing loss disability, lower back disability, or left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

1.  Entitlement to service connection for hearing loss disability

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service medical records disclose no diagnosis of hearing loss in service.  However, the Board is unable to locate any report of a separation audiogram.

On October 2007 VA examination, the Veteran reported that he noticed a sharp pain in the right ear, followed by bleeding from the right ear, following a mortar simulation.  The Veteran denied post-service noise exposure, noting that he wore hearing protection while working.  The Veteran reported that he did ride a motorcycle.  The average hearing for the Veteran's right ear was at 6 decibels (dB).  The average hearing for the Veteran's left ear was at 8 dB.  The Maryland CNC speech recognition test reflects that the Veteran had 98 percent recognition in each ear.

At the VA examination, the Veteran reported difficulty understanding speech, especially in crowds, or at a distance, or when the speaker was behind him, and when multiple people were speaking at the same time.  The VA examiner noted these complaints and referred the Veteran for additional evaluation.  However, no provider assigned a diagnosis of hearing loss disability or found that the Veteran would benefit from hearing aids or any other assistive device.  

There is no medical evidence of hearing loss diagnosis within one year after the Veteran's service discharge.

In his August 2009 substantive appeal, the Veteran contends that his hearing was not correctly tested.  He stated that he was unable to hear many things he was able to hear before his active service.  The Board notes that the Veteran has been granted service connection for tinnitus in the right ear, and that disability has been evaluated as 10 percent disabling.  

For purposes of information, the Board notes that tinnitus is defined as a noise in the ears, such as ringing or buzzing.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  A lay person is competent to observe that he or she suffers a decreased ability to hear, but may not be competent to distinguish whether the decreased ability to hear results from hearing loss or from tinnitus, since both can affect an individual's ability to hear a particular sound.  

The Veteran is advised that testing for hearing loss disability, as defined for VA purposes, is required to be conducted by audiometry examination.  That was the method used to test the Veteran's hearing acuity.  Based on the Veteran's subjective reports of difficulty hearing, the Veteran was evaluated by VA treatment providers after the October 2007 audiometry examination was conducted.  No provider assigned a diagnosis of a hearing loss disability, apart from tinnitus.  

The evidence reflects that the Veteran did not manifest a hearing loss at or above 25 dB at any tested frequency in either ear.  He did not have a speech recognition score below 94 percent in either ear.  The Veteran does not meet any of the alternative criteria for hearing loss disability, as defined for VA purposes.  The Veteran is competent to state that he believes his hearing acuity has diminished (which may be true - this fact, however, does not support a finding that the Veteran's current hearing is still not within a range of "normal" for VA purposes, just not as good as it once was).  However, the Veteran should understand that his lay statements do establish that his hearing loss meets the criteria for hearing loss disability for compensation purposes, in the absence of objective confirmation through audiometry.  There is no objective evidence of record which supports the Veteran's lay assertions that he has a hearing loss disability separate from tinnitus, and evidence against such a finding.  

As the Veteran does not objectively manifest a post-service hearing loss disability in either ear that satisfies the requirements of 38 C.F.R. § 3.385, a grant of service connection for hearing loss disability is not authorized by law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This claim must be denied.

2.  Entitlement to service connection for a breathing disability

In his August 2009 substantive appeal, the veteran stated that he was still being treated by VA for the "breathing" disability for which he was seeking service connection.  He contended that the determination that no breathing disability was present conflicted with his current VA treatment.  

The Veteran's service treatment records disclose no diagnosis of a respiratory disorder.  At separation examination conducted in September 2007, the Veteran reported that he was concerned about "breathing from burn pit."  The Veteran underwent VA examination in October 2007, about two weeks after his service discharge.  In the Veteran's October 2007 claim for benefits, he sought service connection for a "breathing condition."  At the October 2007 VA examination, the Veteran reported that he had been housed near a burn pit and had noted some shortness of breath in service.  He thought this symptom might be decreasing in severity since his return. 

VA outpatient treatment records dated in 2008 reflect that the Veteran reported some difficulty sleeping and shortness of breath.  At that time, he was referred for sleep disorder evaluation, and a diagnosis of sleep apnea was assigned. No other treatment was prescribed.

At his 2009 VA examination, the Veteran reported that he noted shortness of breath while cleaning out brush and walking in the woods.  The Veteran's pulmonary function testing (PFT) disclosed normal results; respiratory examination was normal.  The examiner concluded that it was less than likely that the Veteran had an airway disease due to his service. 

The Veteran's current VA treatment records reflect that he has been prescribed an albuterol inhaler to combat shortness of breath.  A diagnosis of asthma has been assigned.  See VA outpatient treatment records dated in September 2009 through December 2013.  In a January 2014 supplemental statement of the case, the RO denied the claim denied the claim on the basis that there was no diagnosis of sleep apnea.  The Board does not find that the Veteran's claim for a respiratory disability is limited to sleep apnea.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The evidence of record reflects that the Veteran expressed concern about "breathing from the burn pit" at service separation.  The Veteran reiterated this concern at VA examination a few weeks later.  The Veteran reported to his providers that he had received a letter advising him that he was exposed to toxic chemicals from the burn pit.  The Veteran reported some difficulty breathing in 2008, and continued to report that symptom in 2009.  In 2009, a diagnosis of asthma was assigned, and VA records show that the Veteran continues to take medication for asthma.  See October, November, and December 2013 VA outpatient treatment records.

The Veteran's report that he was exposed to airborne toxins from a burn pit while in Iraq is credible.  The Veteran reports having smoked only a few cigarettes during his lifetime, and those reports are credible.  The providers who treated the Veteran for asthma have not identified any potential cause of the asthma other than the Veteran's exposures during service.  Medical evidence and opinion links the Veteran's current diagnosis of asthma to an incident of his service.  Service connection for a "breathing disability" for which a diagnosis of asthma has been assigned may be granted.  The nature and extent of this problem is not before the Board.   

3.  Entitlement to service connection for a back disability

In his August 2009 substantive appeal, the Veteran stated that he did not have "back pain" when he entered military service, but he did have back pain when he separated from service.  The Veteran contends that he has continuing back pain that began when he was in service.  The Board notes that service connection has been granted for a cervical spine (neck) disability.  The Veteran contends that he has pain in the lower back as well as in the upper back and neck.  

The Veteran's service treatment records reflect no diagnosis or complaint of back pain.  The Veteran has specifically stated that he did not seek medical evaluation for or report back pain during service.  

At his October 2007 VA examination, the Veteran reported that he fell down a partial flight of stairs in a watch tower, while wearing full gear and body armor, in January 2007.  Although he noticed low back pain, he did not seek medical care, and the pain seemed to get better after about a week.  However, the back pain never completely subsided, and there was still tenderness.  The Veteran reported that the low back pain "comes and goes," aggravated by lifting heavy over 80-90 pounds or twisting the wrong way.   

The examiner reported objective forward flexion to 80 degrees, no neurologic impairment, no pain on objective examination, including with repeated motion of the back, and no pain on straight leg raising.  There was no muscle spasm or guarding.  The examiner concluded that the Veteran had "mechanical back pain," because the Veteran complained of pain, but found no specific pathology underlying the complaint.  The examiner described the findings on objective examination as "fairly unremarkable."  Radiologic examination of the lumbar spine conducted in October 2007 disclosed no bony abnormality.     

In March 2008, the Veteran reported, at a speech pathology consultation, that he was experiencing low back pain, which began in service due to "jarring around in the trucks in Iraq," with recent re-injury while hunting.  

In September 2008, the Veteran was evaluated for complaints of a spinal cord injury.  See September 2008 VA outpatient treatment records.  The Veteran reported "a constant pressure at the base of the neck and shoulder" and reported that it "feels like a hot poker" going down the right side of the neck.  He reported that he was waking up with headaches and neck aches.  The treating provider found abnormalities of the cervical sacrospinalis muscles.  The provider found no abnormality of the muscles or appearance of the lumbar spine.  The provider noted no complaint of lumbar pain.  

The Board finds the September 2008 clinical evidence particularly significant, since there is no notation that the Veteran reported lumbar pain at a time when he sought evaluation of neck pain.  It is also significant the provider who found abnormalities of the muscles of the cervical spine and abnormality on MRI examination noted that the lumbar muscles and appearance of the lumbar spine was normal.  The Board would expect that, if the Veteran had both neck pain and lower back pain at this time, he would have reported the low back pain while seeking evaluation of the neck pain.  

A diagnosis of mild degenerative changes of the cervical spine was assigned.  A treating mental health provider noted in December 2008 that the Veteran had degenerative disc disease.  The mental health provider did not specify what segment or segments of the spine was/were affected.  The Veteran underwent neurologic evaluation in May 2009 and in January 2010.  The provider specific that the Veteran had cervical spine degenerative disease, but did not note any report by the Veteran that there was lumbar pain or report any finding of abnormality of the lumbar spine or neurologic findings related to the lumbar spine, providing more evidence against this claim.   

The provider who conducted November 2011 VA outpatient mental health assessment noted that the Veteran had a history of "back pain."  No specific notation was made as to whether the "back pain" was in the neck or in the lower lumbar area.  

In May 2012, August 2012, December 2012, the Veteran denied "back pain", providing factual evidence against his own claim that he has this problem.

In its January 2014 supplemental statement of the case, the RO determined that VA treatment records disclosed no evidence that a current chronic low back disability, separate from cervical spine degenerative disease, was incurred in or caused by service.  The Board agrees.  There are more than 500 pages of VA outpatient clinical records from October 2007 to December 2013.  These records reflect that only one provider, the examiner who conducted the October 2007 VA examination, has assigned a diagnosis for the Veteran's complaints of low back pain, and that examiner did not determine or suspect any underlying pathology.  Moreover, the examiner who assigned the "diagnosis" of mechanical back pain did not state that the mechanical back pain was chronic.  The Veteran himself acknowledged that he had not previously reported low back pain before the October 2007 VA examination.

The examiner who conducted April 2009 VA examination was not asked to examine the Veteran's spine.  The examiner did not identify any disability of the spine, apart from the service-connected cervical spine disability, and did not note any report of spine disability or pain below the cervical (neck) level.  Treatment records from April 2009 through December 2013 disclose that the Veteran did not seek evaluation of spinal pain below the neck, and did not report spine pain below the neck during evaluation of neck and right shoulder pain.  There is no record dated after 2008 which notes a complaint of lower back pain.  No record after 2008 discloses that any provider noted or observed lower back pain or suspected that there was pathology underlying the earlier complaints of low back pain.

The clinical records during the period from December 2008 to December 2013 are devoid of complaints or findings of low back pain.  Since that period constitutes the majority of the pendency of the appeal for service connection for a low back disability, the preponderance of the evidence is against a finding that the Veteran has or had a chronic mechanical or other low back disability during the pendency of this appeal.  

The Veteran actively sought treatment for and continued to use medication for complaints of neck and right shoulder pain during the period from 2008 to 2013, yet there is no notation that the Veteran reported lower back pain while seeking or being treated for neck pain.  The Veteran must understand that the Board is not authorized to grant service connection for back pain if the record lacks complaints or medical diagnosis of a back disability.  In this case, the best evidence, notwithstanding some limited evidence in this case supports the claim, provides highly probative evidence against a finding that the Veteran has a back disability at this time.  This negative evidence includes, at some points, the Veteran's own prior statements.  The criteria for service connection for a chronic low back disability are not met.  

4.  Entitlement to service connection for a left shoulder disability

In November 2005, the Veteran's treating physical therapist provided a statement, for reserve service purposes, that the Veteran had left shoulder tendinitis, and should not do push-ups, carry and fire an individual weapon, or carry 48 pounds, among other limitations.  The physical therapist indicated that the profile limitation should last under late December 2005, when the diagnosis was expected to resolve.  

The Veteran's March 2006 "Initial Medical Review - Annual Medical Certification" discloses that the Veteran stated he had "surgery on left shoulder Feb[ruary] 13 [20]06."  

In the July 2006 induction history for purposes of dental treatment, the Veteran reported that he had required medical treatment for "bruised shoulder" after he fell off "21/2 ton cargo truck."   

However, in the July 2006 medical history, he denied that he had been hospitalized or had surgery since his last periodic examination.  

For past medical history, the Veteran reported a 1981 knee surgery, but did not report left shoulder surgery.  

At the time of October 2007 VA examination, the Veteran reported falling off a cement truck in October 2005.  He reported that he had a torn rotator cuff and damaged cartilage.  He reported that he had surgery in February 2006, and expressed that, before service, his left shoulder "did pretty good after surgery."  The Veteran stated he incurred no specific left shoulder injuries, but that he "reinjured" left should wearing body armor and gear.  

The VA examiner opined that, since the Veteran had returned home from Iraq only about 1.5 months, it was too soon to determine whether the left shoulder was improving now that the Veteran was no longer wearing body armor.  The examiner observed that there was "some popping" but no pain with full range of motion.  The examiner opined that the Veteran had increased pain with use during service.  The examiner stated that the Veteran should be evaluated by orthopedics for the left shoulder.  

A December 2007 notation by the examiner reflects that the Veteran did not report for multiple appointments.  At a March 2008 evaluation of swallowing, the Veteran reported "shoulder injuries" and "surgery before mobilized but aggravated by body armor."  

In August 2008, the Veteran reported right shoulder pain.  Providers suspected right shoulder pain was radiculopathy related to neck pain.  After MRI of the cervical spine, the Veteran's providers concluded that the Veteran's pain at the base of the neck and at the right shoulder was related to cervical spine disability.

At VA examination conducted in April 2009, the Veteran reported left shoulder aching and throbbing pain associated with wearing body armor in 2007.  He reported he was struck in the anterior shoulder (right or left not noted by examiner) with a 50-caliber weapon but did not require care or treatment in Iraq.  The Veteran reported that he had not received medical care for the left shoulder since service.  The Veteran reported frequent, aching, nonradiating pain located deep in the joint made worse with physical training with pushups or two-man lift of more than 150 pounds.  He reported that there was giving way with pushups in 2007.  The Veteran reported 2 periods of severe pain weekly lasting 1-2 minutes precipitated by lifting more than 75 pounds with both hands or above his head and alleviated by movement and rubbing it.  

The examiner found minimal anterior shoulder tenderness; the left shoulder examination was otherwise normal.  April 2009 Radiologic examination of the left shoulder disclosed that joint spaces were well-preserved bilaterally and the bony structures were intact.

VA outpatient treatment records from 2007 through December 2013 reflect numerous (more than 20) evaluations or continued complaints related to right shoulder pain.  The notations regarding left shoulder pain are primarily notations of past medical history of "left shoulder surgery."  See, e.g., March 2012 outpatient treatment note (noting Veteran's complaint of current right shoulder pain, and past medical history of left shoulder surgery).  Magnetic resonance imaging (MRI) examination of the right shoulder in 2012 disclosed "arthritis with tendon inflammation."  

The examiners who conducted the 2007 and 2009 VA examinations assigned no diagnosis for the Veteran's complaints of left shoulder pain.  The Veteran did not seek medical evaluation or treatment of left shoulder pain after his service discharge.  The Veteran sought evaluation and treatment of neck and right shoulder pain on numerous occasions, but reported bilateral shoulder pain on only two occasions after the April 2009 VA examination.  See October 28, 2009 and October 21, 2011 VA outpatient treatment records.  

The Veteran acknowledges that he injured his left shoulder at work prior to his induction into active service in 2006, requiring physical therapy and some type of invasive procedure (described by the Veteran as "surgery").  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Temporary exacerbation of symptoms is not defined as "aggravation" for VA purposes.  

In this case, the examiner who conducted VA examination in October 2007 opined that it was too soon after the Veteran's service discharge to determine whether there was permanent aggravation of a left shoulder injury.  The examiner who conducted 2009 VA examination noted that the reported "continued stiffness" after the left shoulder injury, but no other reported symptoms, prior to deployment.  In 2009, the Veteran reported having periods of severe pain in the joint for 1 to 2 minutes after such activities as working overhead or lifting more than 75 pounds.  However, the examiner was unable to find any abnormality or pathology of the left shoulder or any objective difference between the left shoulder and the right shoulder, providing evidence against this claim of high probative weight.  

The Board notes that the Veteran's right shoulder pain has been medically attributed to his service-connected cervical spine disability.  The VA examiner who conducted the April 2009 VA examination concluded that there was no arthritis of the left shoulder and that neurologic function was normal.  In contrast to complaints of right shoulder pain, no examiner or provider has assigned a diagnosis or identified a pathology related to post-service complaints of left shoulder pain.  

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-1 (1995).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability. See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The Veteran has not obtained or identified any clinical or non-clinical records that treatment for left shoulder pain was required after his service, although there are records that left shoulder pain required treatment prior to the Veteran's active service.  The fact that no report of left shoulder pain appears in the records of the Veteran's treatment for right shoulder pain is also unfavorable evidence.  The Board would expect that, if left shoulder pain were present while the Veteran was seeking treatment for right shoulder pain, the left shoulder pain would have been reported.  

The reports of the October 2007 and April 2009 VA examinations are unfavorable to a finding that pre-service left shoulder injury was permanently increased in severity during the Veteran's service.  Post-service treatment records are also unfavorable to the claim.  The sole evidence that left shoulder pain was permanently increased during the Veteran's service is the Veteran's own statements in support of the claim.  The Veteran's allegations, unsupported by objective and current medical evidence, are insufficient to establish aggravation of the left shoulder injury which required medical treatment prior to service.  The preponderance of the evidence is against the claim, and it must be denied.  

Complaints of left shoulder pain were most recently noted at the April 2009 VA examination and in the Veteran's August 2009 statement, but no post-service diagnosis has been assigned with regard to the Veteran's reported pain.  No provider has indicated that the Veteran has a chronic complaint of left shoulder pain post-service.  There is no medical evidence or lay evidence that the Veteran has experienced chronic post-service left shoulder pain more recent than the Veteran's August 2009 statement.  In fact, treatment records place into question the existence of any left shoulder problem at this time.    

Since the service treatment records reveal no complaints of left shoulder pain, and no pathology underlying left shoulder pain was identified after the Veteran's service, and since there is no record of a complaint or report of shoulder pain during the last three years of the pendency of this appeal, the Board finds that the Veteran has not met his burden of proof to establish that a pre-existing left shoulder disorder was permanently aggravated in service.  Clearly, even if the Board assumes the Veteran has this problem at this time, the post-service medical evidence that fails, in most cases, to indicate even the existence of this problem provides highly probative evidence against the claim that this problem was somehow aggravated by service.  The preponderance of the evidence is against the claim, and the claim must be denied.  



Duties to notify and assist the Veteran

After the Veteran submitted his October 2007 claims, VA issued a letter later that same month that advised the Veteran of the criteria for service connection.  After the Veteran submitted an additional claim in 2008, VA issued a September 2008 that advised the Veteran of the criteria for service connection with respect to the additional claim.  The letters notified the Veteran of the criteria used in assigning an effective date and a disability rating if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the claims files.  VA treatment records from 2007 through 2013 are associated with the claims file and electronic files.  Those treatment records were addressed in the January 2014 supplemental statement of the case.  The Veteran did not identify and private providers.  VA examinations were conducted in October 2007 and April 2009.  

The Veteran and his representative have not identified any other evidence which should be obtained.  Neither has indicated the problems have become worse (in this regard, if the Veteran's hearing does, in fact, become worse, he may re-file the claim at a future date) VA made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


ORDER

The appeal for service connection for hearing loss disability is denied.

The appeal for service connection for a breathing disability, currently diagnosed as asthma, is granted.

The appeal for service connection for a low back disability is denied.

The appeal for service connection for a left shoulder disability is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


